Name: Political and Security Committee Decision (CFSP) 2016/332 of 23 February 2016 on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision BiH/22/2014 (BiH/23/2016)
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  Europe
 Date Published: 2016-03-09

 9.3.2016 EN Official Journal of the European Union L 62/14 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/332 of 23 February 2016 on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision BiH/22/2014 (BiH/23/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on a European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6(1) thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2004/570/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina (the EU Force Commander). (2) On 4 December 2014, the PSC adopted Decision BiH/22/2014 (2) appointing Major General Johann LUIF as EU Force Commander. (3) On 22 January 2016, the EU Operation Commander recommended the appointment of Major General Friedrich SCHRÃ TTER as the new EU Force Commander to succeed Major General Johann LUIF as from 24 March 2016. (4) On 29 January 2016, the EU Military Committee supported this recommendation. (5) Decision BiH/22/2014 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. (7) On 12 and 13 December 2002, the Copenhagen European Council adopted a declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those Member States of the Union which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS ADOPTED THIS DECISION: Article 1 Major General Friedrich SCHRÃ TTER is hereby appointed EU Force Commander for the European Union military operation in Bosnia and Herzegovina as from 24 March 2016. Article 2 Decision BiH/22/2014 is hereby repealed. Article 3 This Decision shall enter into force on 24 March 2016. Done at Brussels, 23 February 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 252, 28.7.2004, p. 10. (2) Political and Security Committee Decision BiH/22/2014 of 4 December 2014 on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision BiH/19/2012 (OJ L 358, 13.12.2014, p. 17).